Mr. Justice Clark
delivered the opinion of the court, November 9th, 1885.
This is an action of debt, brought by John B. Baum, against Vincent Tonkin, to recover the balance of purchase money of a tract of land in Cambria County. The deed was delivered to Tonkin on the 19th August 1876, and at the same time Tonkin delivered to Baum a writing in the nature of a mortgage upon the lands conveyed, securing the payment of the unpaid purchase money.
It is well settled, that a mortgage, unless it contain some express covenant to that effect, is not of itself an instrument which imports any personal liability for the money it secures. The mortgage in this case contains no such covenant, nor is it accompanied by any bond or other written obligation, evidencing any personal liability of Tonkin. After a formal conveyance of the land by Tonkin to Baum, upon a consideration of $1,300, it provides as follows:
“This grant is intended as a security for the payment of one thousand three hundred dollars on the fifteenth day of July, one thousand eight hundred and seventy seven, with interest thereon at the rate of six per cent per annum, which if duly made, will render this conveyance void, and if default .shall be made in the payment,” etc.
It will be observed, that there is in this mortgage, not only *573no express covenant to pay, there is not even an acknowledgment of a debt, as for money borrowed, or for purchase money of land, or otherwise; it was given as a mere security; no personal contract or liability can possibly be implied in law from it, as the foundation of this, action. The law, as .to this, is well stated by Mr. Justice Sergeant in Scott v. Fields, 7 Watts, 360, as follows: — ” The authorities and the reason of the thing seem to show, that a mortgage is not of itself an instrument by which a personal liability for the money is raised, and on which an action of debt or covenant can be maintained by the mortgagee against the mortgagor, but that his remedy on such mortgage, is confined to the land itself which is put in pledge; yet, if there be any prior or accompanying cause of action, which of itself creates a personal liability, distinct from the mortgage, such as a loan, or bond, a note or other claim, the mortgage is not to be considered as merging such claim or demand, but is merely a collateral security. Mortgages, in this state, are usually accompanied by a bond and warrant of attorney, etc. Sometimes they are given to secure notes, or other instruments, sometimes to secure warrants of indemnity, and sometimes in the naked, simple form of a mere mortgage, given for the purpose perhaps of securing the debt of a third person, and when they are given in any of these modes it has never been supposed, that an action of debt or covenant for the money will lie upon the mortgage itself, but the remedy of the party upon the mortgage is against the land, and the land only.”
The plaintiff, in this instance, availed himself of his remedy upon the mortgage; he sued out a scire facias, obtained judgment, and upon a levari facias, sold the mortgaged premises for $100, which amount is credited on his claim; this sum, being greatly less than the amount of the debt, can only be deemed as payment thereof pro tanto: Pierce v. Potter, 7 W. 475. The mortgage, therefore, as such, is discharged; and as it contains no express covenant upon the part of Tonkin to pay the balance of the debt, and no contract to that effect can be implied from it, the action, so far as it is founded on the mortgage, must fall.
But the taking of a simple mortgage, as we have already said, does not necessarily operate as an extinguishment of the claim it secures; securities may be cumulated for the same debt; a personal bond or promise may be given in connection with the mortgage, the personal obligation as representing the debt, being the principal, and the mortgage incident or accessory to it: Clarke v. Stanley, 10 Barr, 479.
The first count in the declaration is founded in an indebted: ness, apart from the mortgage; it is for the purchase money of *574the land, which it is now alleged the defendant, at the delivery of the deed and of the mortgage, expressly agreed and personally bound himself to pay. The execution and delivery of the deed, operating as a merger and extinguishment of the original articles, was" certainly a sufficient consideration for such a promise, if any was made, and it is not requisite that the engagement should be in writing: Tripp v. Bishop, 6 P. F. S. 424. The demands of the statute of frauds were fully satisfied in the delivery of the deed, and a cotemporaneous verbal promise to pay the purchase money would be founded in a sufficient consideration, and would be enforceable in law, either in assumpsit or debt. The acknowledgment in the body of the deed, and in the appended receipt, were as between the parties prima facie evidence only of payment; it was competent for the plaintiff to show as against these that a portion of the purchase money in fact remained unpaid: Hamilton v. McGuire, 3 S. & R. 355; Redfield Mf’g Co. v Dysart, 12 P. F. S. 62.
- John B. Baum testifies, that the deed was delivered on the 19th 'August, 1876; that on that day he met Tonkin at the Cherrytree, and they there ascertained the amount Tonkin owed on the purchase money of the land; that Hipps and Lloyd were indebted to him at that time on their interest or share $1,075, and that Tonkin owed him on his part $1,300. The witness further says: “ Tonkin gave me a proposed mortgage for a certain amount, with the agreement, that he was to pay me $1,300, as soon as he out the timber; he pledged me likewise that I would not sell that paper, that he would pay the money as soon as it was due,” etc. He further says, that he took the mortgage from Tonkin on the promise that he wquld pay him the $1,300.
With the truth or falsity of these statements, of course, we have nothing to do; when the case is developed on both sides a different state of affairs may appear, but upon this testimony the cause should have been submitted to the jury.
In the trial of this issue, the mortgage was clearly admissible in evidence, not as an obligation upon which the suit could be maintained, but merely as corroboratory of the amount of purchase money in arrears, at the time of its date, which was the day of the delivery of the deed, and the day upon which the alleged promise was made: Fidelity Ins. & Trust Co. v. Miller, 8 Norris, 26. And the articles of agreement, although the contract evidenced thereby was in the law merged in the executed conveyance, with the receipts thereon indorsed, were properly receivable in evidence, not as the cause of action upon which any recovery could be had, but for the same purpose as the mortgage, as showing the amount of the purchase money, and the several payments thereon. Of course if no personal *575obligation or liability of Tonkin is otherwise shown, these matters of evidence can be o.f no avail.
The summons is in debt; that this is a proper form of action cannot be doubted. A debt, technically so called, may be evidenced by record, by contract under seal, or by simple contract only ; its distinguishing feature is, that it is for a sum certain or that may readily be reduced to a certainty, and the action of debt lies for the recovery thereof, eo nomine, without regard to the manner in which the obligation is incurred, or is evidenced. The plea is nil debet, which is the general issue, when the action is on a simple contract. It is said that there is a variance between the writ and the declaration; if this be so, it was too late after the defendant had pleaded in bar of the action, to avail himself of the defect. A variance of this kind is either matter of abatement, or special demurrer, and only in that form can it be assigned for error here: Latimer v. Hodgdon, 5 S. & R., 514; Newlin v. Palmer, 11 S. & R., 98; Springer v. Comm’th, 3 P. & W., 28; Slocum v. Slocum, 8 Watts, 367; Gilbert v. Henck, 30 Penn. St., 205.
The several assignments of error are therefore sustained.
The judgment is reversed and a venire facias de novo awarded.